 208DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSterlingProcessingCorporationandLocal 424,United Food And Commercial Workers UnionCase 5-CA-14592September 30 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND HIGGINSOn June 9 1983 Administrative Law Judge JoelA Harmatz issued the attached decision The Respondent filed exceptions and a supporting briefand the General Counsel and the Charging Partyfiled answering briefsThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge s rulings findings 1 andconclusions only to the extent consistent with thisDecision and OrderThe essential facts as credited by the judge areas follows the Respondent is a poultry dressing facility in OaklandMaryland The plant opened in1957 and since 1958 the employees have been represented jointly by Local 424 United Food andCommercial Workers Union (Local 424) and LocalUnion No 453 affiliated with the InternationalBrotherhood of Teamsters Chauffeurs Warehousemen and Helpers of America AFL-CIO (Local453) 2 In 1969 the present operators of the plantacquired ownership and the existing collective bargaining relationship continued without interruptionThe most recent collective bargaining agreementwas effective from March 1 1979 to March 21982The collective bargaining agreement provided inter alia that the agreement would remain ineffect from year to year unless either party gavewritten notice of termination at least 60 days priortoMarch 1 1982On January 21 1981 the Respondent closed itsfacility due to economic conditions and notified theUnions thatSterling Processing Corporation willbe closed as of January 22 1981 until furtheriThe Respondent has excepted to some of the judge s credibility findrags The Board s established policy is not to overrule an administrativelaw judges credibility resolutions unless the clear preponderance of allthe relevantevidence convinces us that they are incorrectStandard DryWall Products91NLRB 544 (1950) enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsWe correct the following inadvertent errors in the judge s decisionThe judge states the facility opened in 1952 and that the employees havebeen represented by the Unions since that time Actually the facilityopened in 1957 and the Unions were recognized in 19582 Local 424represented the production and maintenance employeesand Local 453 represented truckdrivers and certain warehouse and shipping employees in the combined unitnoticeAt the time of closing the bargaining unitconsisted of 185 employeesBetween the time of the closedown and the reopening of the facility on August 19 1982 the Respondent s vice president and general managerGilman Sylvester examined various options toresume production at Sterling on a sound economicbasisDuring this same period of time there wassubstantial contact between Sylvester and representatives of the Unions Thus shortly after theclosedown Sylvester informed Edward JManning Local 424 s business agent that he would attempt to arrange a deal that would enable the plantto reopen as soon as possible Thereafter Manningtelephoned Sylvester several times and met withSylvester on March 5 June 25 and September 241981 to inquire whether any progress had beenmade on reopening the facility As a result of information from a former employee on June 16 1982Manning and William Peterson secretary treasurerof Local 424 visited Sylvester indicating they hadheard the plant was going to reopen Sylvesterwould not confirm this report and indicated he stillhad some irons in the fireManning then statedthat he had heard that the Respondent planned tooperate the plant on a nonunion basis Sylvesterstated that Manning did not hear this from Sylvester but he observed (before any employees werehired) that 70 percent of the employees did notwant a union In response Manning insisted that acontract was in effect and that employees shouldbe recalled by seniority Sylvester declined to takeany position and stated that he would get in touchwith Local 424 before taking any actionOn August 3 1982 Manning and Local 424 spresidentEdward Steinmetz located Sylvester athis home They told Sylvester that they heard theplantwas scheduled to open Sylvester acknowledged that this was true but indicated that it washis position that there was no contractManningexpressed a willingness to sit down and discuss anyhelp Sylvester might need but Sylvester declinedThe meeting ended by Manning stating that hewould do what was necessary to protect the membership and urging that employees be recalled inaccordance with the provisions of the collectivebargaining agreement On August 19 1982 the Respondent began full scale production at the facilitywith 92 employees including 79 who had been onthe Respondents payroll in January 1981 The employees were hired through an arrangement Sylvester developed with the employment division oftheMaryland Department of Employment SecurityThus anyone who came into the state employment office seeking employment could make out anemployment application for these positions at Ster291NLRB No 30 STERLING PROCESSING CORP209Y3lingFor those persons with prior experience inpoultry processing the state office set up interviewswith the Respondent In addition to a brief individual interview with the job applicants Sylvester delivered a prepared statement to groups of potentialemployees at the orientation sessions Sylvesterasked the applicants for theirhelpso the Respondent could continue to operateHe stressedthe need for employeeswilling to work for goodwages and limited benefitsSylvester then listedthe benefits to the applicants that included a basicwage rate of $4 per hour and a single paid holeday 3When the Respondent closed its facility in January 1981 it was a fully integrated poultry producerand processor Thus, it purchased for its own account live chickens and then at its facility killed,plucked eviscerated cut packaged stored or immediately loaded the meat aboard the Respondentsown vehicles for delivery to customers The finfished product was marketed under the Sterlingtrademark through the Respondents own salesforceThe Respondent was engaged primarily inthe production of broilers 7 to 9 weeks of ageweighing about 4 to 5 pounds live The finishedproduct mix consisted of 50 percent whole birds25 percent knife cut parts (eight pieces) for thegeneralmarketand 25 percent saw cut (ninepieces) for Kentucky Fried Chicken (KFC) outletsOn reopening the Respondent had the sameownership corporate form plant location and telephone number The Respondents processing isnow limited to custom processing of broilersheavy fowl and roasting chickens (5 to 7 pounds)allowned by and processed for an unidentifiedcontractorThe Respondent no longer sells toKFC thus it does not saw cut chickens and doesnot use KFC equipment The old KFC area is nowoccupied by an expansive Cry 0 Vac process 4The ultimate responsibility for management of theRespondent remains in Sylvester the general managerand former Plant SuperintendentKarolSchroyerThe personnel manager Jerry Sandershas also remained in the same capacity The labor8 The wages and benefits offered by Sylvester differed substantiallyfrom those under the terms of the collective bargaining agreement Thebasicwage rate was lower than the one in the collective bargainingagreement and the agreement had eight paid holidays protective assurances of seniority premium pay for hours worked in excess of eightgrievance arbitration funeral pay and health and welfare protection4 Cry 0 Vacisa partially automated packaging process that permitswhole poultry to be sold either fresh or frozen It utilizes whole chickensevaluated as meeting grade A standards and entails some 40 to 60 percent of the Respondents entire output The balance of the chickens areshipped after being hand cut into parts Some years prior to the closedown Sterling for a brief period maintained a Cry 0 Vac operation forthe processing of turkeys The most recent collective bargaining agreement includes the classificationCry 0 Vac operatorSeventeen totwenty employees workon theCry 0 Vac lineintense segment of the Respondents facility is basically unaltered except for the addition of the CryO Vac line 5 Thus an employee testified withoutcontradiction that the basic procedure for processing these chickens has remained the same and thatthe employee jobs have remained the same Oncross examination Sylvester admitted that the Respondent still processes live chickens and that therewas no formal training (or retraining) of the employees on reopeningHe also admitted that although the sales and purchasing departments hadbeen eliminated when the Respondent reopenedthose departments employees had never been inthe bargaining unitShortly after the Respondent was informed thata complaint was to issue on the pending unfairlabor practice charge in this case Bonnie Chapman anemployee circulated and urged employeesto sign a petition that indicated that they preferreda nonunion shop 6 About 65 employees signed thepetition that was circulated on October 14 1982On October 18 the Respondent conducted a poll ofthe employees that resulted in a vote of 69 againstand 23 for union representation 7The General Counsel and the Charging Partyargue that the Respondent violated Section 8(a)(5)and (1) of the Act by refusing to recognize thejoint representative and by unilaterally abrogatingthe terms set forth in the collective bargainingagreement8 while unilaterally setting its own termson reopening The Respondent contendsinter aliathat there was and is no obligation to recognizeand bargain with the Unions because the plant reopened after a lengthy hiatus and the reopeningwas accompanied by substantial changes in operationThe first issue we address is whether the Respondent had an obligation to bargain with theUnions before it modified the preexisting wagesand working conditions prior to reopening its facilb At thehearing Sylvester admitted that the employees who work onthe Cry 0 Vacline receive the same wages and benefits and that theyreceived no prior special training to operate the line6It is undisputed that all employees who were representedby Local424 receivedwithdrawal cardsfrom Local424 in January 1981 when theRespondent closed and that none of these employees paid any dues thereafter' The judgeincorrectly stated in his decision that the vote was 69 forand 23 against union representation8 The GeneralCounsel and the Charging Party contended at the hearing that the collective bargaining agreement remained in effect during theshutdown by operation of the automatic renewal clause in the agreementBased on the Boards decisioninCen Vi Ro Pipe Corp180 NLRB 344346-347 (1969) enfd 457 F 2d 775 (9th Cir1972) the judge found thatthe agreement lapsed by its terms on March 1 1982 and was not automatically renewedby thefailureof theRespondentto provide 60-daynotice during the shutdown No exceptions were filed to thisfindingAsexplainedbelow theCen Vr Rorationale also applies to the questionwhether the Respondent was obligated to bargainbeforesetting initialterms 210DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDityThe judge concluded that the Respondent hadsuch an obligationWe disagreeWhen the Respondent closed its facility in January 1981 the employees were discharged Thereafter as found by the judge they had no reasonableexpectation of being recalled For 19 months thefacility remained closed and there were no employeesAlthough Sylvester wanted to reopen SterlingProcessing at some future point if he could obtain aworkable financial arrangement the closedown wascertainly indefinite in nature and substantial in durationThe judge found that the Unions presumption of majority status, as the incumbent representatives of the Respondents employees continued inspite of the 1 1/2 year closedown In so doing, thejudge looked at the composition of the work forceat the time the Respondent reopened and concluded that because a majority of the work force hadbeen retained to perform essentially the same workfor the same employer the 19 month closedowndid not refute the presumption of continuing majority status In this regard, the judge noted that as ofthe date of the reopening, the Respondent had noobjective evidence of employee dissatisfaction withthe Unions, that employee choice would not logically be affected by the shutdown, and that wherea majority of the prior work force has been hiredto performessentially the samework for the sameemployee, the continuation of the bargaining process should not become a prerogative of managementThe difficulty with the judge s conclusion is thatat the time the Respondent modified the preexistingwages and working conditions there were no employeesThe entire prehiatus work force had beendischarged or laid off with no reasonable expectation of recallThere in fact were no employeesfor the Unions to represent during the hiatus TheRespondents ultimate hiring of a majority of itsprehiatus work force is not relevant in determiningwhether the Respondent is obligated to bargainwith the Unions concerning terms and conditionsset prior to the hiring of that work force As theBoard held inCen Vi Ro Pipesupra under verysimilar circumstances a union cannot be the exclusive bargaining representative prior to the hiring ofa representative complement of employeesWe recognize that, in other circumstances the Board haspresumed, as did the judge that new employeessupport the union in the same ratio as old employeesThe Board however implicitly rejected theapplication of this presumption inCen Vi Ro Pipeinwhich it found that after a lengthy hiatus duringwhich there were no employees for the union torepresent, the employer violated Section 8(a)(2)and (1) when it recognized the union before hiringa representativecomplementof the old work forceThereforewe dismissthe portion of the complaintthat alleges that the Respondent had an obligationto bargain with the Unions when it modified thepreexistingwages andworking conditions beforeAugust 19 1982We reach a different result with respect to theRespondents obligation to recognize and bargainwith the Unions after August 191982 In agreementwith the judge we find that as of that datetheRespondentsbargainingobligationwith theUnion revivedAs found by the judge, the Respondent had resumed production under the sameownership corporate formand management andwas engaged in the samebusiness at the same location with basically thesameproductionprocess asprior to the shutdown Further the Respondenthad in fact rehired substantially the same workforce as that in the historic bargaining unit Underthese circumstanceswhere the employing entityremains thesame after the hiatus as it was beforewe find that thehiatus, standing alone,does not relieve the Respondent from its bargaining obligations SeeFood & Commercial Workers Local 152 vNLRB,768 F 2d 1463 1471-1472 (D C Cir 1985)denying enf 268 NLRB 1483 (1984) 9 Indeed, weagreewith the judge thatwhere, as here theidentity and location of the employer is unchangedthe legal import of any supervening change in circumstances to an established bargaining relationship ought to beassessedin terms of whether ornot the employer denied recognition upon objective factors furnishing a reasonably based doubtthat the union continued to represent a majorityALJD fn 30 1° We further agree with the judgefor the reasons set forth by him that the Respondent failed to establish by objective evidence that itheld a good faith doubt of the Unions majoritystatus asof the reopening on August 19 1982 11 or9 To the extent that the Boards decision is inconsistent with thecourt s opinion we overrule the Board s decision10 TheRespondents contentionthat itsbargaining obligationshould beevaluated under the successorship doctrine approved by the SupremeCourt inNLRBYBurns Security Services406 U S 272 (1972) iswithoutmerit Although we acknowledge that in assessing the Respondents bargaining obligationwe have reviewed factors also relevant under thesuccessorship doctrine the fact remains that the Respondent was thesame entity in ownership corporate formmanagement business andproduction on reopening as it had been prior to the shutdown Thus nological or legal basis exists for treating the Respondent as a new employerwhen it reopened SeeFood & Commercial WorkersLocal152 vNLRBsupraWe therefore do not decide whether a 19 month hiatuswould warrant not imposing a bargaining obligation on an employer thatwas a different corporate entity from its putative predecessori i As evidence of its good faith doubt of the Unions majority statusthe Respondent relies on employee expressions after the reopening oftheir desire not to be represented by the Unions including the employeepetition circulated on October 14 1982 and the poll taken by the Respondent on October 18 1982 The Respondents reliance is misplacedbecause as noted supra these expressions occurring after the RespondContinued STERLING PROCESSING CORPthat the Union abandoned the unit or failed tomake a bargaining demandAccordingly we find that the Respondent violated Section 8(a)(5) and (1) of the Act by refusing torecognize and bargain with the Unions as ofAugust 19 1982THE REMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act we shall order itto cease and desist to bargain collectively with theUnions as of August 19 1982, and if an understanding is reached to embody the understandingin a signed agreement In agreement with the judgebut for somewhat different reasons we reject theRespondents assertion that the preferred remedy isan election rather than the issuance of a bargainingorder because the employees expressed sentimentagainst the Unions in the petition circulated on October 14 and in the subsequent secret ballot poll onOctober 18 1982 Once the Respondent unlawfullyrefused to recognize and bargain with the Unionson and after August 19 1982 it was not free torely on subsequent events to assert a doubt as totheUnions majority statusGuerdon IndustriessupraThe Board has long held that it would bewholly contrary to the purposes of the Act for thisBoard to rely upon the fruits of an unfair laborpractice to justify a dishonoring of a bargaining obligationMontgomery Ward & Co210 NLRB 717at 717 (1974) Thus we find a bargaining order isthe appropriate remedy in this caseORDERThe National Labor Relations Board orders thatthe Respondent Sterling Processing CorporationOaklandMaryland its officers agents successorsand assigns shall1Cease and desist from(a)Refusing to recognize and bargain collectivelywith Local 424 United Food and CommerciialWorkers Union and Local Union No 453 affiliatedwith the International Brotherhood of TeamstersChauffeursWarehousemen and Helpers of AmericaAFL-CIO as the exclusive joint bargainingrepresentative of the employees in the appropriateunit(b) In any like or related manner interferingwith restraining or coercing employees in the exercise of the rights guaranteed them by Section 7of the Actent sunlawfulrefusal to recognize and bargainwith the Unions weretainted by the Respondents unfair labor practicesFall River DyeingCorp v NLRB482 U S 27 51 fn 18 (1987)Guerdon Industries218NLRB 658 660-661 (1975)2112Take the following affirmative action necesnary to effectuate the policies of the Act(a)On request recognize and bargain with theUnions as the exclusive representative of the employees in the following appropriate unit concerning terms and conditions of employment and if anunderstanding is reached embody the understanding in a signed agreementAll employees of the Employer excluding theplant superintendent foremen clerical workers executives and guards(b)Post at its facility in OaklandMarylandcopies of the attached notice markedAppendix 12 Copies of the notice on forms provided bytheRegionalDirector for Region 5 after beingsigned by the Respondents authorized representative shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily postedReasonable steps shall be taken by the Respondentto ensure that the notices are not altered defacedor covered by any other material(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to complyi 2 If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the NationalLabor Relations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations BoardAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT refuse to recognize and bargainwith Local 424 United Food and CommercialWorkers Union and Local Union No 453 affiliatedwith the International Brotherhood of TeamstersChauffeursWarehousemen and Helpers of AmericaAFL-CIO as the exclusive joint bargainingrepresentative of the employees in the bargainingunitWE WILL NOT in any like or related mannerinterferewith restrain or coerce you in the exercise of the rights guaranteed you by Section 7 ofthe Act 212DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWE WILL on request bargain with the joint representative and put in writing and sign any agreement reached on terms and conditions of employment for our employees in the bargaining unitAll employees of the Employer excluding theplant superintendent foremen clerical workers executive and guardsSTERLING PROCESSING CORPORATIONIITHE LABOR ORGANIZATIONS INVOLVEDLocal 424 United Food and Commercial WorkersUnion (Local 424) and Local Union No 453 affiliatedwith theInternationalBrotherhood of Teamsters ChauffeursWarehousemen and Helpers of Amenca (Teamsters Local 453) exist for the purpose of representing employees in connection with fixing through negotiationwith employers terms and conditions of employmentAccordinglyitisconcluded that they are and havebeen at all times material labor organizations within themeaning of Section 2(5) of the ActMark Carissimi Esqfor the General CounselClifford ROviatt JrandRobert Mittendorf Esqs (Cummings& Lockwood)of Washington D C for the RespondentMelvin P Stein Esq (Kuhn Engle and Stein)of Pittsburgh Pennsylvania for the Charging PartyDECISIONSTATEMENT OF THE CASEJOEL A HARMATZ Administrative Law Judge Thisproceeding was heard in Oakland Maryland on January4 5 and 6 1983 upon an original unfair labor practicecharge filed on August 9 1982 and a complaint issuedon October 22 1982 which as amended alleged thatRespondent violated Section 8(a)(5) and (1) of the Actby (1) refusing to recognize and bargain collectivelywith the statutory representative of its employees and (2)effecting certain unilateral changes in conditions of employment In its duly filed answer Respondent deniedthat any unfair labor practices were committed Following close of the hearing briefs were filed on behalf oftheGeneral Counsel the Charging Party and the RespondentOn consideration of the entire record in this proceeding including consideration of the posthearing briefs andparticularlymy opportunity directly to observe the witnesseswhile testifying and their demeanor I make thethe followingFINDINGS OF FACTIJURISDICTIONRespondent is a Maryland corporation with a place ofbusiness in OaklandMaryland from which it is engagedin the processing of chickens for market on a contractbasisBased on a projection of revenues and other aspects of its operations commencing from August 181982Respondent on an annual basis will receive at thefacility products goods and services valued in excess of$50 000 from points beyond the State of Maryland andwillprovide services valued in excess of $50000 toothers located outside the State of MarylandThe complaint alleges Respondent at the hearing stipulated and it is concluded that at all times material Respondent is and has been an employer engaged in coinmerce within the meaning of Section 2(2) (6) and (7) ofthe ActIIITHE ALLEGED UNFAIR LABOR PRACTICESA Background and the IssuesThis case raises questions concerning whether an employer after a 19 month economic shutdown violatedSection 8(a)(5) and (1) of the Act by failing to extendrecognition to the historic exclusive representative ofemployees and by unilaterally changing preestablishedterms and conditions of workIn this regard it appears that Respondent maintains apoultry dressing facility in OaklandMaryland Since theopening of that plant in 1952 production employeeshave been represented jointly by Local 424 of the Amalgamated Meatcutters and Butcher Workmen of NorthAmericaAFL-CIO i and Teamsters Local 453 2 In1969 it appears that present operators of the plant acquired ownership and the existing collective bargainingrelationshipwas continued without disruption thereafteruntil the events giving rise to this proceedingThe most recent collective bargaining negotiationstook place in 1979 Following a 7 week strike whichtook place in March and April of that year on October29 1979 a new 3 year collective bargaining agreementwas executed That contract was retroactive to March 11979 and had a stated expiration date of March 1 1982During the term of the contract on January 21 1981Respondent due to economic conditions closed downnotifying the Union by letter the next day as followsSterling Processing Corporation will be closed as ofJanuary 22 1981 until further noticeAt thetime the historic bargaining unit consisted ofsome 185 employeesDuring the period following the closedown Respondent through Gilman Sylvester its vice president andgeneral manager explored various possibilitieswith an1In June1979 amerger at the Internationallevelwas effected between the Amalgamated Meatcutters and Butcher Workmen of NorthAmerica AFL-CIO and the Retail Clerks International Union which resuited in the formation of the United Food and Commercial WorkersInternational Union2 Teamsters Local 453 and Local 424 had separate interests within theunitThus truckdrivers and certain warehouse and shipping employeeswere members of Teamsters Local 453 while Local 424 had within itsmembership employees in the production and maintenance unit ObviouslyLocal 424 represented the predominant group Historically negotiaLionswere conducted jointly concerninga master agreementbut a Teamsters addendum was separately negotiated to cover the latter s membership base STERLING PROCESSING CORP213eye toward resumption of production on sound economicfootingOn August 19 1982 the plant was reopened andprocessing operations resumed with 92 employees performing work which for the most part corresponded tothat always performed in the appropriate unit Of thatgroup 79 had been on Respondents payroll in January1981 3 Prior to the reopening the Unions acting onrumors contacted Respondent on several occasions toexpress their continuing interest in the employees HoweverRespondent declined recognition and failed toadhere to the terms prescribed in the prior collectivebargaining agreement instead choosing to present its unilaterally defined employment package to job applicantswhile clearly expressing that only those willing to acceptthose terms would be hired Those agreeing to these conditions began work on August 19 1982 with all contractual benefits except wages overtime premiums and holiday eliminated and the latter significantly if not substantially reducedLater on October 12 1982 Respondents attorney wasinformed by a representative of the Board s Regional Director that a complaint was to issue on the pendingunfair labor practice charge in this proceeding 4 BonnieChapman an employee shortly thereafter circulated apetition urging employees to sign if they preferred a nonunion shop Some 65 employees obliged Chapman didnot testify and exactly what prompted her to take such astepat that timeremains a mystery The petition was circulated on October 14 1982 only 2 days after the abovenotification by the Board s Regional Office that a complaint would issueSubsequently on October 18 1982 Respondent itselfconducted a poll of employees Its purpose was madeevident in the following expression communicated byRespondent to the employeesWe think it would be best to double check our conclusion that a majority of our employees do notwant the union So today we are going to conduct asecret ballotBy a vote of 69 for 23 against representation Respondent obtained confirmation of its viewB Contentions of the PartiesThe General Counsel and Charging Party in effectcontend that the October manifestations by the employees were a byproduct of Respondents earlier unfair laborpracticesThey argue that before that time Respondentviolated Section8(a)(5) and(1) of the Act by refusing torecognize the joint representative and by unilaterally abrogating all conditions of employment set forth in thegoverning collective bargaining agreementwhile setting3 Between August19 and October 18 1982 the size of the work forceexpanded to132 including 90 who were on Respondents payroll in January 1981 The work force on August 19 1982 isdeemedcontrolling tothe assessmentof Respondent s rightto abort thehistoricbargaining relationshipThose employedon that dateconstituteda representative complementof those ultimatelyhiredSeeHudson River Aggregates246NLRB 192 fn 3 198 fn 15 (1980)4 SeeG C Exh 16 Thisdocument implies strongly that Respondentand the attorneysinceOctober 12 1982were in consultationconcerningthisdevelopmentunilaterally its own terms on reopening Remedially theGeneral Counsel in addition to a conventional bargaining order urges that the Respondent be ordered retroactively to apply the terms of that contract and to continue to apply the contract through its expiration dateand afterwards to bargain in good faith to a new agreement or impasse[and to]make whole the employees in the appropriate unit for any losses they havesuffered as a result of the unilateral changes instituted byRespondent with interestRespondent on the otherhand advances a number of grounds supporting its claimfor dismissal of the complaint in its entirety First it isargued that the existence of any obligation to recognizethe joint representatives is nonexistent as the reopeningof the plant in August 1982 occurred after a lengthyhiatus and was accompanied by substantial changes inoperation This it is asserted was linked with inaction ora failure by the joint representative to press its interestsin the unit with diligence so as to warrant a conclusionthat its status as employee representative during theperiod prior to the reopening was abandoned In the alternativeRespondent argues that in view of employeemanifestations in October 1982 they no longer wish representation by the Unions the instant dispute should beresolved through the conduct of an election rather thanan affirmative bargaining orderC Concluding Analysis1Controlling principlesRespondent appears to concede that under establishedBoard policy an exclusive statutory representative evenafter the benefits of the certification year have lapsedcontinues to enjoy a rebuttable presumption of continuingmajority support 5 It is also clear that during theterm of a valid subsisting collective bargaining agreement a union s representative status is insulated fromchallenge and the presumption of majority support is itrebuttableSee e gShamrock Dairy119NLRB 9981002 (1957) and 124 NLRB 494 (1959) enfd 280 F 2d665 (D C Cir 1960) However when no contract is ineffect the status of the statutory representative may berebutted on a showing of objective considerations evidencing a reasonably based doubt that the Union continues to represent a majority 62Automatic renewalThe initial question presented is whether Respondenton reopening of the plant in August 1982 was free toquestion the representative status of the Unions In thisregard the General Counsel and Charging Party contendthat at that time the collective bargaining agreement remained in effect and hence the presumption of majoritywas irrebuttable It will be recalled that the most recentcollective bargaining agreement included a stated expiration date of March 1 1982 which was several monthsbefore the August 1982 reopening However article 135CelaneseCorp95NLRB 664 672 (1951)6NLRB v Laystrom Mfg Co359F 2d 799 800 (7th Cir 1966) 214DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDof that agreement entitledTERM OF AGREEMENTalso provided as followsThisAgreementshall remainin effectfrom year to year thereafter unless either partygives written notice of termination to the otherat least 60 days prior to March 1 1982 or prior toMarch 1 of any year thereafterNo notice of termination was extended by either partythus forming the predicate for the contention that thecontract remained in effect and binding on Respondentwhen the plant reopened in August 1982Neither party cites authority that provides clear conclusive guidance regarding the effect accorded automaticrenewal clauses in such circumstancesThe GeneralCounsels view is drawn from principles articulated bythe Board in implementing its contract bar policy Thatdoctrine is relevant to preelection controversies andbears directly on the question of whether a petition onbehalf of a rival labor organization shall give rise to aquestion concerning representation In such a context anautomatic renewal clause has been honored by the Boardin concluding that a prior collective bargaining agreement barred an electionThus inRoad Materials193 NLRB 990 (1971) an incumbent union was party to a collective bargainingagreement having a term of March 4 1968 to March 41971and from year to year thereafter absent writtennoticeNeither party gave the required notice After thescheduled expiration date on March 9 1971 a rivalunion filed an RC petition The Board dismissed the petition as raising no question concerning representation because the contract was automatically renewed prior tothe filing 7That holding together with the established policy ofthe Board that it will not permit a withdrawal of recognationat a time when under the Board s contract barrules it would not entertain a representation petition 8are the constitutent elements of the argument on whichthe General Counsel and Charging Party urgea conclusavepresumption of continuing majoritySuch precedent however appears to assume an ongoing continuous business operationA contrary result hasbeen reached in other circumstances Thus inSheets &Mackey92NLRB 179 (1950) the Board declined tohonor extension of a contract pursuant to an automaticrenewal clause in circumstances where renewal wouldhave transpired during a shutdown In that case production resumed after a lapse of some 10 months but withdifferent employees The Board directed election on thefollowing groundsUnder all the foregoing circumstances includingthe shutdown for an indefinite period the actual duration of the shutdown and the resumption of operations with new employees because the former emI See alsoDeluxe Metal FurnitureCo121NLRB 995(1958)MooreDrop ForgingCo168 NLRB 984 (1967)andEmpire Screen Printing249NLRB 718 719 (1980)8 SeeHexton FurnitureCo111NLRB 342 (1955)Westwood ImportCo 251NLRB 1213 1214 (1980)ployees were no longer available and on the basisof the entire record we are of the opinion that weshould not give effect to the automatic renewal tofind the contract a bar 9The General Counsel would distinguishSheets&Mackeyon grounds that here unlike in that case themajority of the employees on reopening were formerlyemployed by the Respondent prior to the shutdownHowever the materiality of this difference is not entirelyclearFor under well established authoritynew employees are presumed to support the unionin the sameratio as those whom they have replacedSee e gBellwood General Hospital243 NLRB 88 90 (1979) Accordingly changes in the employee complement do not alonebear adversely on statutory considerations favoring stability in existing bargaining relationships the policywhich generated the Board s contract bar rules In anyevent a more recent holding of the Board further dampens the efficacy of automatic renewal during plant shutdowns Thus inCen Vi Ro Pipe Corp180 NLRB 344(1969) enfd 457 F 2d 775 (9th Cir 1972) the latest of aseries of collectivebargainingagreements was executedon May 1 1964 with the scheduled expiration date ofMay 1 1966 subject to annual renewal absent 60 daysnoticeOn June 28 1964 the plant was closed The evidence revealed that although the employer intended toreopen it did not know when and would do so only inthe indefinite future when business conditions improvedSome four years later in 1968 the plant was reopenedPrior to the actual opening of the plant on May 1 1968the union that had represented employees historicallyagreed with the employer to update their 1964 agreementAn unfair labor practice complaint charged thatthiscontractwas executed prematurely and that theagreementand recognition conferred on the union in thecircumstancesconstituted unlawful assistance In defense the contention was made that because the requisitenoticewas absent during the interim between 1964 and1968 the 1964 contract was automatically renewed onMay 1 1966 andagain onMay 1 1967 and that consequently the union throughout continued to be the representative of employees at the plantat all times materialThis contention was rejected and the complaint wasupheld on the basis of rationale articulated by the trialexamineras followsThe whole trouble with this argument is that oneach of these dates the Employer hadnoemployeesatLockefordAny alleged contracts between aunion and an employer covering wages hours andworking conditions of non existent employees are anullityFrom the time of the shutdown in 1964there is no evidence that there were any employeeswho had even an unreasonable expectancy of recallItwas not even finally decided until 1968 to rebuildand reopen the plant In 1966 and 1967 there wasstillonlya possibilitythat the plantmightreopen intheunforseeablefuture I find it most unrealistic toconceive that labor contracts covering wages hours9 See alsoDecca Records93 NLRB 819 821 (1951) STERLING PROCESSING CORPand working conditions between unions and an employerwho had no employees and might neverhave any kept onrenewingthemselvesThe Employer was not an employer at Lockeford in 1966and 1967 The Unions were not the collective bargaining representative of nonexistent employeesThe Employer and the Unions could not have hadcollective bargainingagreementscoveringthewages hours and working conditions of no employees [Id at 346-347 ]Quite obviously this reasoning spurns reliance on whether employees ultimately hired were new or a part of thehistoric unit In enforcing the Board s Order in the abovecase the court of appeals also reasoned that the hiatusalone foreclosed a continuity of contracts through automatic renewal Thus the Court stated in 457 F 2d 775 at776Respondents argue that the 1968 agreement wasmerely a reiteration of the 1964 agreement whichwas still ineffect because never officiallyterminatedHowever an automatic renewal clause cannotkeep a collective bargaining relationship alive whenthe employers business has been discontinued indefinitelyWhen the plant closed in 1964 the relationship between the Company and the Union disappeared there were no employees for the Union torepresentIt is concluded that the logic expressed inCen Vi RoPipe Corpsupra precludes a finding of automatic renewalHere as there on the date of closure the prospect of reopening was hoped for by management but depended on unforseeable contingencies Here on January21 1981 employees were terminated unconditionally andwithout firm prospect of rehire As inCen ViRoPipeCorpitwas simply a matter for theindefinite futurethat business conditionsmightchange and [the employer]might possiblyreopen 10 In the circumstances there isnomaterialbasisfordistinguishingCen Vi Ro PipeCorp11 andas there is no indicationthat the authority isno longer viable based thereon it is concluded that thegoverning collective bargaining agreement lapsed by itsterms on March 1 1982 and was not automatically renewed by the failure of Respondent to provide the 60day notice during the shutdown 12 Thus there is nobasis for concluding that an agreement was in effectwhich at the time of reopening precluded Respondentfrom asserting a doubt of majority10 180 NLRB 344 34611 In CenVi Ro PipeCorpsupra the employer s ultimate work complement as inSheets&Mackeysupra,did not include a majority of thoseworking at the time of the closedown See 180 NLRB344 347 at fn 14However no reference to this fact is made in the rationale thereof andhence the case is not distinguishable on that ground12 CfFrasiervMagicChef FoodGiant Markets324 F 2d 853(6th Cir1963)3The defense215aThe rebuttable presumptionAs indicated before absent a binding collective bargaining agreement the presumption of continuing majority is one that Respondent may refute by objective evidence I am not entirely certain that the various theoriesurged on me by Respondent here include a claim thatsuch proof was available on August 19 1982 In anyevent it is noted that as of that date the record fails todisclose that Respondent possessed evidence reflective ofany affirmative unambiguous manifestation on the partof those hired or rehired concerning their personal sentiment on the issue of continued representation 13Anemployers claim of good faith doubt must be somethingmore than a self serving assertion 14Nonetheless although not cited for this purpose in Respondent s briefCen Vi Ro Pipe Corpsupra in additionto the nullification of automatic renewal also is susceptible to interpretation that the presumption of continuingmajority is rebutted by a closedown of 4 year durationwhere at its inception there were no plans for reopening in the forseeable future[nor] a reasonable expectation of reemployment by the laid off employees 180NLRB at 346 Thus the 8(a)(2) remedy provided thererequired the employer to cease and desist recognizingthe unionuntil certifiedas majority representativeObviouslyhad the presumption of majority survived suchreliefwould have been unjustified as irreconcilable withthe employers continuing duty to recognize the incumbent union Thus inCen Vi Ro Pipe Corpsupra by implication the presumption was nullified solely on thebasis of a closedownindefinitein nature andsubstantialindurationThe result is troublesome No other authorityor line of reasoning is called to mind which even tendsto lend support to such a result on those facts and itssoundness seems at odds with established policy in thisareaObviously a decision to close for economic reasonsis as a matter of employer discretion just as is the assessment of whether business conditions make resumption ofoperations economically feasible If such factors have a13 Respondent in its brief cites a number of alleged facts supporting itsview that the unions no longer enjoyed the majority support of Sterling s employees in the plant once it opened in August 1982Those factors do not bear repeating here It is sufficient to observe that they wereeither afterthought unsubstantiated by record proof or limited to employee action which fell short of any clear uncoerced repudiation of theirchoosen representative on August 19 1982 the critical date for determining the alleged refusal to bargain14NLRB v The LittleRockDowntowner414 F 2d 1084 1091 (8th Cir1969) Sylvester testified that in response to union overtures that he abideby the contract he as of August 3 1982 had taken a position that thecontract was not in effectWhen I made an inquiry as to the basis forSylvester s position in that regard he responded as followsTo answer yourquestion Judge I did not feel after a year and a halfof being down and people from we will say the first of January orin fact from the time we were closed anybody who would come intothe plant would say if we get started again we certainly would notwant to have a unionThispoint of view was not shown to have been based on anythingbeyond assumption There was no other testimony as to the evidence onwhich Respondent acted in rejecting the Union s requests at times criticalto this complaint Note however the explicit proof presented regardingthe subsequent expression of employee preference in October 216DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDrelationship to employeesentiment it isdifficult to graspjustwhat that connection might be Doesitmake senseto conclude that where a majority of the prior workforce has been retained to perform essentially the samework for the same employer that despite the absence ofany expression on their part continuation of the bargaining process ought be a prerogative of management)Indeed all else being equal can oneassume tothe pointof rationally founded interference that employee choicewould be altered by the duration of a shutdown And ifthat is so just how long must the hiatus continue beforethe presumption of majority will be defeated9 No logicalreference point is available to aid in resolving that question in this or in any other given case and as formulation has not been made available by the Board in thatregard it is my conclusion thatCen Vi Ro Corpsuprashould be restricted to its factsAccordingly I am unwilling to find that the 1 1/2 year closedown in this casethough indefinite from its inception refutes the presumetion of continuing majority in thisinstanceb TheremainingdefensesRespondent argues that the basic duty to recognizewas excused here by interaction of (1) the length of theclosedown (2) operational changes in the reopened operations and (3) the Unions having abandoned their interest in continued representation of the employees1Abandonment and alleged failure to demand recognitionThe assertion on behalf of the defense that theunions abandoned both their status as a joint bargainingrepresentative of the Sterling employees and any presumption to that effect is plainly at odds with the undisputed evidence The interest asserted by the Unions infurtherance of their continued representational interestwas made evident to Respondent throughout the shutdown Gilman Sylvester Respondents vice presidentconfirms testimony by various union representatives as todirect confrontations with Sylvester concerning a posseble reopening of the plant and their continued interest inrepresentation between January 21 1981 and August 191982Thus shortly after the closedown Sylvester informedEdward J Manning Local 424 s business agent that theplant had been closed due to adverse economic conditions and that Sylvester would attempt to arrange a dealwhich would enable the plant to reopen as soon as possibleManning s testimony that he then met with Sylvesterat least once monthly inquiring whether there had beenany change in status was not denied directly by Sylvester 15 More specific evidence in the form of the creditedtestimony of Manning indicates that he participated inface to face contacts with Sylvester on March 5 June25 and September 24 1981Despite these meetings and the phone calls after Respondent decided to reopen it failed to take the initiative15 Although Sylvester initially testified that he could not recall or hadno knowledge of contacts from the union during the period September24 1981 through January 21 1982 he later noted that he did have telephonecallsduring that timeframe from Manning inquiring whetherany progress had been made On those occasions according to Sylvesterhe responded that hopefully something will break that will get us started againto inform either Union of its intention in that regard Thelatter were kept in the dark and forced to rely on rumorsconcerning activity at the plantIn midJune 1982 Local424 received a report from a former employee to thateffectAccordingly on June 16 1982 according to thecredited testimony of Manning and William Petersonthen secretary treasurer of Teamsters Local 453 theyvisited Sylvester indicating that they had heard the plantwas going to reopen Based upon a composite of the testimony of Manning and Peterson Sylvester did not confirm that this was so indicating instead that he still hadsome ironsin the firethat nothing had been decidedas yet and the possibility still remained that the plantmight be sold or merged withsomeone elseManningalso informed Sylvester that he had heard that the latterwas going to reopen the plant and operate it on a nonunion basisSylvester indicated that ifManning hadheard that he did not hear it from Sylvester but did observe that 70 percent of the employees did not want aunionManning insistedthat a contract was in effect andthat employees should be recalled by seniority Sylvesterdeclined to take a definite position but told the unionrepresentatives that if he did any hiring it would not beuntilAugust 1 and he would get in touch with thembefore taking any action 16Thereafter on August 3 1982 Manning together withLocal 424 s president Edward Steinmetz ran down Sylvester at his home Manning then indicatedagain that hehad heard that the plant was to open Sylvester responded in the affirmative while indicating that it was his position thattherewas no contractManning expressed awillingnessto sit down and discuss any help Sylvestermight need Sylvester expressed his appreciation but declinedManning indicatedthat he would do what wasnecessary to protect the membershipand again urgedthat employees be recalled in accordance with senionty 17On August 9 the initial unfair labor practice chargewas filed alleging a refusal to bargain in good faith sinceAugust 2 1982Thereafter full scale production began on August 19when 92 employees including 79 with prior employmenthistorywere placed on the payroll This was followedby a further visit to the plant byManning onAugust 241982 this time in the company of anInternational representative of the United Food and Commercial WorkersGeorge Nestler On that occasion Nestler andManningwere rebuffedwith Sylvester preempting any and alldiscussion by commenting that he had nothing to say tothem16 Sylvester testifiedthat during the third weekof Juneit is possiblethat he may have had a visit from Manning and Petersoninwhich theyaskedif hewas goingto honor theagreementAccording to Sylvesterhe indicated that he had nothing to talkabout Alsoin his testimony Sylvester concededthat at the time work had commenced on revitalizationof therefrigeration system in anticipation of reopening the plant No testimonywas offered by Respondentto mitigate my strong impression thatat all timesmaterial Sylvester confronted the Unionsfrom a posture ofevasivenessand secrecyregarding just what was going on at the plant17 Sylvester acknowledgedthatthismeeting took placeon August 3and indicated that he at that timeconveyed his positionthat the contract was not in effect STERLING PROCESSING CORPIn the face of this clear evidence based largely onmatters confirmed by Sylvester himself the contentionthat the Unions professed disinterest in continued representation of Sterling employees was plainly contrived ifnot frivolous In contrast considering the evasive posture of Respondent the joint representative cannot befaultedwith indifference inaction or injudiciousness inthe effort to preserve the representational interest of employees during this entire period 18 Accordingly theclaim of abandonment either considered alone or in conjunctionwith other evidence in this record offers nosubstantial basis for negating any obligation held by theRespondent to recognize the joint representative as ofAugust 19 1982Also rejected is Respondents contention that prior toAugust 19 1982 the Unions failed to make an effectivedemand for recognitionWhile conceding that theUnions requested that Respondent honor the contractthe latter argues that such requests did not entail a request for recognition However a demand for adherenceto a contract by an incumbent representative fails to furnish a defense to a denial of recognition where an obligation to recognize would on other grounds existAtlasGraphics227 NLRB 136 (1976) relied on by Respondent is perfectly consistent with this view and hardly excused Sylvester s course of conduct toward the UnionsIn that case the Board adopted the conclusion of an administrative law judge that a union s unwaivering insistence thata successor employeradopt an existing contractdid not constitute a request forbargainingwhere theunion afforded thenewemployer no alternativesRespondent s interpretation of that case however overlooks the fact that the administrative law judge in soholding confirmed that these requests might be a request to recognize the Union227 NLRB at 141 In anyevent in theinstant casethe possibility of relief from thecontract was not shown to be beyond comtemplation ofthe union representatives To the contrary testimony byManning andEdward Steinmetz which was not directlycontradicted by Sylvester establishes that on August 31982 it was indicated to Sylvester that if he were toreopen and needed help Local 424 would be willing todiscuss the matter Indeed according to Sylvester himself the statement on behalf of Local 424 made at hisJune 16 1982 meeting with Manning and Peterson was8In support of the abandonment claim Respondent makes a somewhat oblique reference to various actions by Local 424 in connectionwith a merger between Amalgamated Meatcutters and theRetail ClerksInternationalAssociationwhich was perfected on March 25 1979 Inthis regardRespondent claims that disinterest in representation is somehow shown by the alleged failure apparently prior to June 1979 ofLocal 424 to notify and educate the membership about the intendedmergerUndisputed testimony indicates that such notice was effectedHowever I fail to perceive just how they could reasonably be consideredas indicative of disinterest in the light of the express notification providedtoRespondent on September 26 1979 See G C Exh 2 Indeed it wasafter such notificationon October 29 1979that thejoint representativeexecuted a collective bargaining agreement with Respondent (See JtExh 1) Beyond reliance on the merger Respondent attempts to distractfrom the Unions affirmative manifestations of their continuing interestby dwelling on omissionsby thelatter In these latter respects any forebearance on their part was in the nature of tactical discretionary maneuvetshardly inconsistent with their overt unmistakable assertions of acontinuing interest in representation throughout217are you going to honor theagreementand we wouldlike to talk about itThus unlikeAthens Graphicssuprathe posture of the statutory representative could notfairly be characterized as of the inflexible take it orleave itvariety Instead as I construe the testimony awillingnesswas conveyed to discuss possible relaxationof established terms CfViking Lithographers184 NLRB139 (1970)SouthernWipers192 NLRB 816 (1971) Finally the refusal to bargain charge filed on August 91982was itself tantamount to a valid request for recognition under established Board policy 19 The request wasof a continuing nature and was fully operative onAugust 19 1982 when a representative complement wasemployed20 and was renewed a few days later onAugust 24 1982 when the attempt to again confer byLocal 424 representatives was frustrated by Sylvester 212The hiatus and the change in operationThe absenceof proof that Respondent acted on a declaration of employee sentiment does not end the inquiry For Respondent contends that when it reopened after a 20 monthshutdown it embarkedonanentirely different bussnessthereby negating any duty to recognize and bargain with the joint representative It appears that in January 1981 Sterling was a fully integrated poultry producer and processor In that capacity it purchased for itsown account live chickens and arranged for and effectedtheir delivery to the Sterling plantwhere the poultrywas killed plucked eviscerated cut packaged storedor immediately loaded aboard Respondents own vehiIles for delivery to customers within a 150 mile radius ofOaklandFinished product was marketed by Sterlingunder its own trademark to customers developedthrough Sterling s ownsalesforceSterling then primanly was engaged in production of broilers 7 to 9weeks of age and weighing approximately 4 to 5 poundsliveweight Its finished product mix consisted of 50 percent whole birds 25 percent knife cut parts (eight pieces)for the general market and 25 percent saw cut parts forKentucky Fried Chicken (KFC) outlets (ninepieces)Some 185 bargaining unit employees in January 1981were engaged in the above described processing andover the road delivery and distribution operationsOn the date of the hearing Sterling had the same ownershipcorporate form plant location and telephonenumber as on January 21 1981 On the other hand thereopening in August 1982 was facilitated solely by an arrangement made between Sterling and a large unidentifeedpoultry enterpriseUnder the new arrangementSterling s involvement was limited to custom processingof broilersheavy fowl and roasting chickens 22 allowned by the unidentified contractor No work was performed for Sterling s own account or any other contrac19 See e gSewaneeCoal Operators Assn162 NLRB 172 (1967)Roberts Electric Co227 NLRB 1312 1319 (1977)20 See EssexWire Corp188 NLRB 397 412 (1971)Hudson River Aggregates246 NLRB 192 195 fn 3 (1979)21Scott Gross Co197 NLRB 420 426 (1972) It could not fairly beconcluded that Sylvester as of that date had no hunch as to the purposebehind the presence of these individuals on August 24 1982For themost partthe poultry processed by Respondent sinceAugust 19 1982 weighed from 5 to 7 pounds and hence were heavierthan thatprimarily worked on as of January 1981 218DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtorThus it would appear that to this extent Respondent s volume of business and work flow is determined bythe contractor with Sterling compensated on the basis ofthepounds of ready to cook product processed Itsagreement with the contractor is subject to cancellationon 90 days notice Initially the work force consisted of92 employees a figure that included 79 that had beenemployed in the bargaining unit in January 1981 23 Respondentno longer sellstoKFC or other fast food retailersAccordingly it does not saw cut chickens Inconnection with the latter equipment used in that operation though still possessed by the Respondent is nolonger used The area that housed the KFC is now occupied by an expansive Cry 0 Vac process 24Changes impacting on the historic bargaining unitwere limited to broadened interchange between jobschanges in the number of employees assigned to particular operations the fact Respondent no longer has a KentuckyFriedChicken operation 25 the renewed andbroadened use of the Cry 0 Vac process 26 and the factthat Respondent no longer through its own employeestransports from source to plant or from plant to customer 27Beyond introduction of Cry 0 Vac and the now dispensableKFC cutting equipment the only changes inequipment and process which appear to influence themanner which employees performed their work relatedto a higher degree of quality control and the size of thechickens handled In connection with the latter after aninitial trial it was determined that the automatic killingmachine previously in use was ineffectual due to thegreaterweight and size of the poultry For the samereason the defeathering machine had to be abandonedand more personnel was assigned to the picking roomWhile work on the eviscerating lines has remained essentially unchanged the lines are run slower with the workslightlymore difficult because of the need to handlelarger birdsAll in all however it does not appear thatskilldemands on employees in the reopened operationwere significantly different from those performed withinthe collective bargaining unit in the past 28Although Respondent adduced testimony to the effectthat it has surrendered elements of control to the contractor thisclaim mustbe evaluated in the context of theprocessing contract where at article 9(A) it is stated inmaterial part as follows23 As of October 18 1982 the work force had grown to 117 employees 84 of whom had been employed at the time of closedown24 Cry 0 Vac is apartially automated packaging process that permitswhole poultry to be sold as either fresh or frozen It utilizes whole chickens evaluated as meeting grade A standards and entails some 40 to 60percent of Respondents entire output The balance of the chickens areshipped after being hand cut intopartsThe Cry0 Vac equipment is notowned by Respondent but belongs to the contractor Some years priorto the closedown Sterling for a brief period maintained a Cry 0 Vac operation for the processing of turkeys The most recent collective bargaining agreement includes the classificationCry 0 Vac operatorSee JtExh 1 (8)25 InJanuary 1971 there were 10 jobs in the KFC operation28 The new Cry 0 Vac operationismannedby about 34 employees27 Prior to the closedown Respondent employed five truckdrivers28 In so concluding I have not overlooked the testimony of Sylvesterto the effect that some on the job training was required in connectionwith Cry 0 VacIt is understood between the parties hereto thatSterling is undertaking this Agreement as an independent contractor and that [the contractor] shallhave no control over its operation other than asspecified hereinThe responsibility for Sterling s facilitiesequipment and manpower and any incurance on the same shall be and remain with SterlingSterling shall maintain its facility at its29 own costand expense in a state of fitness and efficiently [sic]Respondent urges that the innovations described abovebe evaluated in light of principles governing in successorship cases See e gNLRB v Burns Security Services406 U S 272 (1972)Band Age Inc217NLRB 449(1975) enfd 532 F 2d 1 (1st Cir 1976) cert denied 429U S 921 (1976) However even if successorship doctrinewere deemed controlling here it would be my conclusion that the operational differencesstanding alone or inconjunction with the hiatuswere not sufficiently dramatic to alter the identity of the employing enterprise 30Thus during the 18 month hiatus Respondent persistedin its effort to arrive at some arrangement whereby reopening would be feasibleWhen it succeeded production resumedwith ultimate responsibility for management of the plant remaining in Sylvester the generalmanagerandformerPlantSuperintendentCarolSchroyer There also was no change in the identity ofthe personnel manager Jerry Sanders29 See R Exh 1430 In my opinion the better view is that where as here the identityand location of the employer is unchanged the legal import of any supervening change in circumstances to an established bargaining relationshipought be assessed in terms ofwhetherthe employer denied recognitionon objective factors furnishing a reasonably based doubt that the un oncontinued to represent a majority For obvious reasons latitude given anew and distinct employer under the successorship doctrine is muchbroader Thus an entity that acquires a business may or may not on anondiscriminatory basis effect changes in the work force make substanteal revisions in the method of operation or open immediately or deferthe reopening of the venture These options in successorship cases are exercised as a matter of economic discretion by a stranger to the establishment of the historic bargaining relationship and its independence therefrom is recognized in the successorship doctrine Should the new firm decline to recognize the historic representative the legality of its course asa successorwill be evaluated primarily in the light of the manner inwhich it exercised economic judgment in the critical areas mentionedaboveAnd rejection of a union might be excused under that analysiseven if the new employer is unable to produce evidence regarding employee sentimentThus in successorship cases the policy encouragingstability in existing bargaining relationships yields somewhat to interestsof a new nonconsenting party and the focal point of the successorshipinquiry rests on what the new employer has done rather than the wisnesof its employees In contrast however where the identity of the employer remains a constant there is no third party interest to protect and theinquiry properly turns on the historic accommodation between freedomof choice and the equally desirable policy encouraging stabilityin existmg bargaining relationships These competing interests have been accommodatedthroughdecisional precedent which requires the employer tocontinue bargaining until possessed of objective evidence reasonably establishing that the union has lost its majority It is that test that properlygoverns hereNonetheless as the Board has given lip service tosuccessorship cases in evaluating an employers obligation to bargain andas under either standard on the instant record the result would be thesame I have given Respondent the benefit of the doubt and at least as tothe immediate issue shall resolve the matter in the light of successorshipprinciplesSeeVansPackingPlant211NLRB 692 (1974) CfBlazerCorp236 NLRB 103 (1978) a successorship case STERLING PROCESSING CORPThe resumed operation continued with the rehiring ofa substantial majority of Sterling s former employees Inevaluating the changes in operation and their impact onthe collective bargaining unit it is most significant thatRespondent continue to function as a processorof chickensThelabor intense segment of its operation in bothJanuary 1981 and August 1982 remained unaltered Thechanges in equipment methodology and utilization ofunit employees did not modify materially the identity ofthe employing industry A substantial majority of formeremployees were selected by Respondent to perform thesame tasks at the same place that they had worked in thepast 31 Accordingly I find that even if Respondent asof August 19 1982 were regarded as a successor itwould not have been exonerated from its duty to bargainin good faith Having concluded that Respondent did notacton objective considerations evidencing that theUnion had lost its representative status it is concludedthat as of that date Respondent violated Section 8(a)(5)by refusing on request to recognize and bargain with thejoint representativeThe complaint further alleges that Respondent violated Section 8(a)(5) and (1) of the Act by discontinuingunilaterallycertainestablished terms of employmentwithout affording the joint representative the opportumty to negotiate and bargain It is undisputed that Sylvesterprior to the August 1982 hirings conducted onentation sessions with job applicants during which he delivered a prepared statement 32 An appeal was made to theassembled applicants that theirhelpwas needed toenable the plant tocontinue to operateThe need wasstressed forgood hard working employeeswillingtowork for good wages and limited benefits to helpmake our company successful andwilling to sacrificenow so you can have a job in the future Sylvester thenlisted the benefits that would be paid The basis wagerate of $4 per hour undercut that which was to havebeen effective under article V of the collective bargaining agreement on September 1 1981 33 A single paidholiday was mentioned in contrast to the 8 paid holidaysdescribed in article VII of the contract Omitted fromthe new benefit structure were the protective assurancesof seniority set forth in article III of the collective bargaining agreement premium payfor daily hours workedin excess of 8 as set forth in article IV grievance arbitration as set forth in article IX funeral pay as set forth inarticle XI of the contract and health and welfare protection as provided in article XII 3431406 U S at 27332 See G C Exh 14(b)33 Under the terms of the expired collective bargaining agreement inthe case ofproduction workers 3different wage rates were applied to 13classificationsMaintenance mechanics were separately rated in each ofthree classesTruckdnversdockmen warehousemen and other classifications of interest to TeamstersLocal No 453 were within fivedifferentrates in five classificationsOn resumption of operations in August 1982only two classificationswere recognized in production areas namelyplant worker and live hanger and a separate rate was recognized formaintenancemechanicsThose assignedtopositions resembling theformer Teamstersoperation wereplaced withinthe plant workerclassification34 See it Exh I219In this connection Respondent argues that it was freeto set its own wages hours and working conditionsprior to August19 1982 citingSpruce Up Corp209NLRB 194 (1974) andother precedent addressed to newemployers in successorship situations In the latter thefollowing reference was made to certain reasoning of theSupreme CourtinNLRBvBurns Security ServicessupraIn Burns the Supreme Court enunciated the primciple thata successor employer is ordinarily freeto set initial terms on which it will hire employeesof a predecessorwithout firstbargainingwith theemployees bargaining representative In the sameparagraph however it recognized an exception tothat principleininstancesinwhichit isperfectlyclear that the new employer plans to retain all theemployees in the unitWe believe the caveat inBurnsshould be restricted to circumstances in which the new employer has either actively or by tacit inference misledemployees into believing they would all be retainedwithout change in their wages hours or conditionsof employment or at least to circumstances wherethe new employerhas failed to clearly announce its intent to establish a new set of conditionsprior to inviting former employees to accept employment [209 NLRB at 195 ]Indisputable fact on this record demonstrates that Respondent announced a new set of employment termsbefore hiring former employees in substantial numbers onand after August 19 1982 Hence if the law governingsuccessorship controls in this instance these unilateralchanges all would fail within the privileged area discussed inSpruce Up35 However the latitude afforded inthis respect clearly is limited to successor employersThus the Supreme Court recognizedinBurnsthatduring the period between collective bargaining agreementsemployers situated similarly to the Respondenthere are subject to an obligation to bargain which includes a negative injunction to refrain from unilaterallychanging wages and other benefits established by a priorcollective bargaining agreement even though that agreementhad expired(406 U S at 293) The distinction insuccessorship cases was rationalized by the Court as followsAlthoughBurns[the successor] had an obligationto bargain with union concerning wages and otherconditions of employment when the Union requested it to do so this case is not like a Section 8(a)(5)violation where an employer unilaterally changes acondition of employment without consulting a bargaining representative It is difficult to understandhowBurnscould be said to havechangedunilaterally any pre existing term or condition of employment without bargaining when it had no previousrelationshipwhatsoever to the bargaining unit and3 s CfHoward Johnson Co198 NLRB 763 (1972) 220DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDno outstanding term and conditions of employment from which a change could be inferred Theterms on whichBurnshired employees for servicemay have differed from the terms extended by[the predecessor]but it does not follow thatBurnschanged its underlying terms and conditionsof employment when it specified the initial basis onwhich employees were hired[406 U S at 294 ]In the case at hand Sterling was hardly a stranger to theestablishment of the terms it altered on August 18 Andwhatever comfort might be gleaned by Respondent fromother elements of the successorship doctrine the Congressional restraints on the Board s authority to imposebargaining obligations on nonconsenting employers canbe of no avail to the Respondent See 406 U S at 283-287Accordingly it is found that Respondent violatedSection 8(a)(5) and(1) of theAct byon August 19 1982modifying preexisting wages and working conditions bysetting unilaterally new terms without providing noticeor opportunity to negotiate to the designated employeerepresentativeCONCLUSIONS OF LAW1The Respondent is an employer engaged in commerce within the meaning of Section 2(6) and (7) of theAct2The Unions are labor organizations within themeaning of Section 2(5) of the Act3Respondent on August 19 1982 violated Section8(a)(5) and (1) of the Act by refusing on request to recognize the joint representative as exclusive bargainingagent of employees in the appropriate unit definedbelowAll employees of the employer excluding the plantsuperintendentforeman clerical workers executives and guards4 Respondent violated Section 8(a)(5) and (1) of theAct by on August 19 1982 establishing its own termsand conditions of employment thereby abrogating wagelevels and benefits previously enjoyed by employeeswithout first notifying and negotiating with the exclusivebargaining agent of the employees5The unfair labor practices found above in paragraphs 3 and 4 constitute unfair labor practices having aneffect on commerce within the meaning of Section 2(6)and (7) of the ActTHE REMEDYHaving found that Respondent has engaged in certainunfair labor practices within themeaningof Section8(a)(5) and (1) of the Act it shall be recommended thatRespondent be ordered to cease and desist and to takecertain affirmative action designed to effectuate the polecies of the ActRespondent contends that notwithstanding its unlawful refusal to bargain the preferred remedy is the holding of an election rather than the issuance of a bargaining order In support Respondent observes that itwould be a travesty of the rights of Sterling s employeesto require Sterling to bargain with the unionsIn thisrespectRespondent points to the fact that on about October 18 1982 it was presented with a petition signed bysome 65 employees endorsing the followingWhen the Sterling Processing reopened all employees strongly indicated that they preferred a nonunion plantThispetition is being circulated inorder to reaffirm the employees decision made atthe time of hiringThe October articulation of employee preference is of nosurprisewhen considered against the orientation meetings conducted by Sylvester in August Thus as job applicants these employees on that occasion in Augustwere told that only those who agreed to accept theterms and conditions of employment defined by Sylvesterwould be given jobs The vast majority of those applicants were acquainted with the benefits enjoyed previouslypursuant to the expired collective bargainingagreement They would have been in position readily toidentify the new terms as such a drastic and sweepingcut as to be incompatible with further union representation It is not farfetched to conclude that under thesecircumstances acceptance of jobs by employees entaileda knowing concession that they preferred a non unionplant 36Respondent also points to the results of the poll takenon October 19 1982 where union representation was rejected by a vote 23 for 69 against Prior to the conductof this vote Sylvester distributed a memorandum to employees which in addition to instructing them of the mechanics of the poll and assuring against reprisals hepointed out that Sterling had concluded that a majorityof our employees do not want the union and that thepurpose of the secret ballotwas to double checkthat conclusion37 Inconnection with the foregoing asthe General Counsel observes the legality of such a polllike the weight given results thereof under Board precedent is questionable See e gForbidden City Restaurant265 NLRB 409 (1982)Nevertheless on this record the employee sentimentmanifested by the October 1982 petition and poll fail todetract from the propriety of a bargaining order For atthat timeRespondent was not free to raise a doubt ofmajority InGuerdon Industries218NLRB 658 659(1975) it was stated as followsAs toa reasonably based doubt two prerequisitesfor sustaining that defense are that the asserted36 The complaint does not alleged that theultimatumdelivered by Sylvester to job applicants at the prehiring orientationmeetingsindependently violated Sec 8(a)(1) of the Act Nonetheless his offer on that occaSion implicitly required employees to choose between a job and collective bargaining It was a transparent ploy possessed of the very evils thathistorians in the field of labor management relations would be quick torecognize as inherent in the yellow dog contractSeeHitchman Coal &Coke Co v Mitchell245 U S 229 (1917) 2 Leg Hist 3068-3069 (NLRA1935)Respondents conduct in this regard has not been discounted inconsidering whether the unlawful denial of recognition and abrogation ofexistingworking conditions contributed to the views expressed by employees in October 1982sSee R Exh 18(a) STERLING PROCESSING CORPdoubt must be based on objective considerationsand such doubt must be raised in a context free ofunfair labor practices[A]n employer may not avoid the duty to bargain bydemonstrating a loss of majority status arising from itsown unfair labor practices 38 At the same time asstated inNLRB v Nu Southern Dyeing & Finishing 444F 2d 11 15-16 (4th Cir 1971) in which a denial of recognition is preceded by unfair labor practices an employer may avoid a bargaining order by showing that theunfair labor practices did not significantly contribute tosuch a loss of majority or to the facts upon which adoubt of majority is basedThat burden has not beenmet here For Respondent refused to recognize theUnions from the outset while simultaneously declaringto employees that the terms under which they wouldwork would be reduced drastically The impact of thisunlawful activitywas underscored by Respondent shaving offered jobs only to those willing to accept termsso incompatible with any possibility of future collectivebargaining as to be the practical equivalent of a commitment on the part of those hired to abandon union activityThis conduct all at the time of or shortly before the38NLRB v Little Rock Downtowner414 F 2d 1084 1091 at fn 4 (8thCir 1969)Celanese Corp of America95 NLRB 664 673 (1951)TerrellMachine Co173 NLRB 1480 1481 (1969)Chet Monez Ford241 NLRB348 351 (1979)221plant s reopening is not lightly dismissed as having nocausative influence on employee repudiation of theUnion some 2 months later 39 An affirmative bargainingorder is deemed appropriateIn addition it is necessary to fashion a remedy for thefurther finding that Respondent violated Section 8(a)(5)and (1) of he Act by unilaterally fixing its own terms ofemployment In this respect it shall be recommendedthat Respondent be ordered to make whole the employees in the unit for any loss of pay or other benefits theymay have suffered as a result of Respondents implementation of the changes retroactive to August 19 1982when the changes were implemented and to continuesuch payments until Respondent negotiates in good faithto agreement or impasse 40 It shall be recommended further that all backpay and deferred compensation dueunder the terms of this order shall include interest asspecified inFlorida Steel Corp231 NLRB 651 (1977) 41[Recommended Order omitted from publication ]89 CfDeblm Mfg Corp208 NLRB 392 401 (1974)Respondent inthis respect also relies on cases pertainingto theBoard s authority toissue bargaining orders to redress collateral unfair labor practices in thecontext of an initial organization campaignHoweverNLRB v GisselPacking Co395 U S 575 (1969)and its progeny arefor obviousreasonsirrelevant to considerationof themeansby which theBoard should redress an employers repudiation of a long-establishedcollectivebargainmg relationship40 See e gHoward Johnson Co198 NLRB 763 764 (1972)4i See generallyIsisPlumbingCo138 NLRB 716 (1962)